FORM (3-Year Vesting)



PREFERRED APARTMENT COMMUNITIES, INC.
2016 CLASS B UNIT
AWARD AGREEMENT
This 2016 Class B Unit Award Agreement ("Agreement") made as of the date set
forth below among Preferred Apartment Communities, Inc., a Maryland corporation
(the "Company"), its subsidiary, Preferred Apartment Communities Operating
Partnership, L.P., a Delaware limited partnership and the entity through which
the Company conducts substantially all of its operations (the "Partnership"),
and the person identified below as the grantee (the "Grantee").
Recitals
 
A.    Grantee is an [officer of the Company and provides services to the
Partnership] [employee of an affiliate of the Company that provides services to
the Company and the Partnership].
B.    The Compensation Committee (the "Committee") of the Board of Directors of
the Company (the "Board") approved this award (this "Award") pursuant to the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership
dated as of January 1, 2014, as amended, restated and supplemented from time to
time hereafter (the "Partnership Agreement"), to provide [officers of the
Company] [employees of affiliates of the Company that provides services to the
Company and the Partnership], including the Grantee, in connection with their
service, with the incentive compensation described in this Agreement, and
thereby provide additional incentive for them to promote the progress and
success of the business of the Company and its affiliates, including the
Partnership. This Award was approved by the Committee pursuant to authority
delegated to it by the Board as set forth in the Partnership Agreement to make
grants of Class B Units (as defined in the Partnership Agreement).
C.    This Agreement evidences an award of Class B Units that have been
authorized for issuance under the Partnership Agreement.
D.    Effective as of the Effective Date, the Committee has made an award to the
Grantee of the number of Class B Units (the "Awarded Class B Units") set forth
in Schedule A [as compensation for services to be directly or indirectly
rendered to the Company or the Partnership in 2016, 2017 and 2018].
E.    Grantee has agreed to accept the Awarded Class B Units in lieu of
receiving any annual cash compensation for [2016, 2017 and 2018] for services to
be rendered for the benefit of the Company and/or the Partnership.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
Administration.  This Award shall be administered by the Committee which has the
powers and authority as delegated by the Board.
Definitions.  Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Partnership Agreement.  In addition, as
used herein:
"Accounting Firm" has the meaning set forth in Section 8(n).
"Additional Valuation Date" means the last day of each calendar quarter
following the Initial Valuation Date.
"Average Capital Account Balance" has the meaning provided in the Partnership
Agreement.
"Awarded Class B Units" has the meaning set forth in the Recitals.

1

--------------------------------------------------------------------------------



"Baseline Value" means (a) the Initial Baseline Value until the Initial
Valuation Date; and (b) thereafter, the Market Capitalization as of the
immediately prior Valuation Date.
"Capital Account" has the meaning provided in the Partnership Agreement.
"Change of Control" means:
Individuals who, as of the Effective Date, constitute the Board of Directors of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors;
Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case unless, following such reorganization, merger or
consolidation, (A) more than sixty percent (60%) of the combined voting power of
the then outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Company's outstanding voting securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportions as
their beneficial ownership, immediately prior to such reorganization, merger or
consolidation, of the Company's outstanding voting securities, and (B) at least
a majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;
Approval by the stockholders of the Company of (A) a complete liquidation or
dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which following such sale or other disposition (x) more than sixty
percent (60%) of the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company's outstanding voting securities entitled to vote generally in the
election of directors immediately prior to such sale or other disposition in
substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company's outstanding voting
securities, and (y) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board of Directors of the
Company providing for such sale or other disposition of assets of the Company;
The Fifth Amended and Restated Management Agreement among the Company, the
Partnership and Preferred Apartment Advisors, LLC dated January 1, 2015 (as the
same may be amended or modified) is terminated for any reason or no reason; or
The Company's Common Stock no longer being listed on the NYSE or other national
U.S. stock exchange.
"Class B Units" means the Class B Units authorized pursuant to the Partnership
Agreement.
"Code" means the Internal Revenue Code of 1986, as amended.
"Common Stock" means the Company's common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

2

--------------------------------------------------------------------------------



"Continuous Service" means the continuous service to [the Company as an officer]
[Preferred Apartment Advisors, LLC as an employee] [NMP Advisors, LLC as an
employee], without interruption or termination. Continuous Service shall not be
considered interrupted in the case of:  (A) any approved leave of absence; or
(B) any change in status as long as the individual remains [an officer of the
Company] [an employee of Preferred Apartment Advisors, LLC or Preferred
Residential Management, LLC or NMP Advisors, LLC]. An approved leave of absence
shall include sick leave, military leave, or any other authorized personal
leave.
"Determination" has the meaning set forth in Section 8(n).
"Disability" means, with respect to the Grantee, a "permanent and total
disability" as defined in Section 22(e)(3) of the Code.
"Earned Class B Units" means those Awarded Class B Units that have been
determined by the Committee to have been earned on a Valuation Date based on the
extent to which the Market Capitalization Goal Percentage has been achieved as
set forth in Section 3(d) or have otherwise been earned under Section 4.
"Effective Date" means the close of business on January 4, 2016.
"Ending Common Stock Price" means, as of a particular date, the volume weighted
average of the closing per share prices of the Common Stock reported by NYSE (or
other national U.S. stock exchange) for the five (5) consecutive trading days
ending on (and including) such date; provided, however, that if such date is the
date upon which a Change of Control occurs, the Ending Common Stock Price as of
such date shall be equal to the fair value, as determined by the Committee, of
the total consideration paid or payable in the transaction resulting in the
Change of Control for one share of Common Stock.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Excise Tax" has the meaning set forth in Section 8(n).
"Excise Tax Gross-Up Payment" has the meaning set forth in Section 8(n).
"Family Member" has the meaning set forth in Section 7.
"Forfeited Units" means the aggregate number of Class B Units that were granted
to all grantees on the Effective Date that have been forfeited as of a
particular date.
"Forfeited Units Percentage" means the percentage calculated by following
quotient: (A) the Total Award Units less the Forfeited Units; divided by (B) the
Total Award Units.
"Initial Baseline Value" means the Market Capitalization on the Effective Date.
"Initial Valuation Date" means the earlier of (A) January 3, 2017, or (B) the
date upon which a Change of Control shall occur.
"Market Capitalization" means the product of (A) the total number of shares of
Common Stock issued and outstanding on the Effective Date as reported by the
Company's transfer agent, as adjusted for stock splits, stock dividends, reverse
stock splits, recapitalizations and the like that have occurred since the
Effective Date, and (B) the Ending Common Stock Price as of the Valuation Date.
"Market Capitalization Goal Percentage" means, as of a particular Valuation
Date, the percentage calculated by following quotient: (A) the Market
Capitalization on the Valuation Date less the Baseline Value; divided by (B) the
Target Increase.

3

--------------------------------------------------------------------------------



"Partial Service Factor" means a factor carried out to the sixth decimal to be
used in calculating the Earned Class B Units pursuant to Section 4 in the event
of a Qualified Termination of the Grantee's Continuous Service, determined by
dividing the number of calendar days that have elapsed since the Effective Date
to and including the date of the Grantee's Qualified Termination by 1,095.
"Partnership Units" or "Units" has the meaning provided in the Partnership
Agreement.
"Payment" has the meaning set forth in Section 8(n).
"Person" means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or "group" (as defined in the Exchange Act).
"Plan" means the 2011 Stock Incentive Plan of the Company, as amended.
"Qualified Termination" has the meaning set forth in Section 4(b).
"Securities Act" means the Securities Act of 1933, as amended.
"Separation from Service" means "separation from service" from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)).
"Target Increase" means $3,549,000 multiplied by the Forfeited Units Percentage.
"Total Award Units" means the total number of Class B Units granted on the
Effective Date as set forth in Schedule A.
"Transfer" has the meaning set forth in Section 7.
"Valuation Date" means each of (i) the Initial Valuation Date; (ii) the last
business day of each calendar quarter after the Initial Valuation Date until all
Awarded Class B Units have either become Earned Class B Units or have been
forfeited pursuant to Section 4 of this Agreement and (iii) the date of a Change
of Control if any of the Awarded Class B Units have not yet become Earned Class
B Units for any reason.
"Vested Class B Units" means those Awarded Class B Units that have fully vested
in accordance with the time-based vesting conditions of Section 3(c) or have
vested on an accelerated basis under Section 4.
"Vesting Date" means each date Awarded Class B Units will become Vested Class B
Units in accordance with Section 3(c) of this Agreement and the date of a Change
of Control if any of the Awarded Class B Units have not yet become Vested Class
B Units for any reason.
Award.
The Grantee is granted as of the Effective Date, the number of Class B Units set
forth on Schedule A which are subject to forfeiture provided in this Section 3
and Section 4.  The Class B Units will be forfeited unless within ten
(10) business days from the Effective Date the Grantee executes and delivers a
fully executed copy of this Agreement and such other documents that the Company
and/or the Partnership reasonably request in order to comply with all applicable
legal requirements, including, without limitation, federal and state securities
laws.
Awarded Class B Units may become Vested Class B Units and Earned Class B Units
in the amounts and upon the conditions set forth in this Section 3 and in
Section 4, provided that, except as otherwise expressly set forth in this
Agreement, the Continuous Service of the Grantee continues through and on each
applicable Vesting Date or Valuation Date.

4

--------------------------------------------------------------------------------



Vesting. Awarded Class B Units shall become Vested Class B Units on the
following dates and in the following amounts, provided that the Continuous
Service of the Grantee continues through the applicable Vesting Date.
Vested Class B Units
Vesting Date
[1/3 of Awarded Class B Units]
January 3, 2017
[1/3 of Awarded Class B Units]
January 2, 2018
[1/3 of Awarded Class B Units]
January 2, 2019

Earned Awards. As soon as practicable following each Valuation Date, but as of
the applicable Valuation Date, the Committee will determine:
the Market Capitalization Goal Percentage;
the number of Awarded Class B Units that will become Earned Class B Units as of
the applicable Valuation Date by multiplying the Market Capitalization Goal
Percentage by the number of Awarded Class B Units (with the resulting number
being rounded to the nearest whole Class B Unit or, in the case of 0.5 of a
Class B Unit, up to the next whole Class B Unit) and reducing that product by
the aggregate number of Earned Class B Units to which the Grantee was entitled
prior to the current Valuation Date; and
If the aggregate number of Earned Class B Units under this Agreement is less
than the number of Awarded Class B Units under this Agreement after any
determination under Section 3(d), then the Committee will repeat the process in
Section 3(d) on each subsequent Valuation Date until all Awarded Class B Units
have either become Earned Class B Units or have been forfeited pursuant to
Section 4 of this Agreement.
As of each Vesting Date and Valuation Date, for all Awarded Class B Units that
have become both Vested Class B Units and Earned Class B Units, the Committee
shall cause the Partnership to credit the Capital Account (as defined in the
Partnership Agreement) attributable to all Awarded Class B Units that were not
previously both Vested Class B Units and Earned Class B Units with an amount
equal to the Average Capital Account Balance under the Partnership Agreement on
the Vesting Date or Valuation Date, as applicable.
Termination of Grantee's Employment; Death and Disability; Change of Control.
(a)If the Grantee ceases to be an [officer of the Company][ employee of
Preferred Apartment Advisors, LLC][ employee of NMP Advisors, LLC], the
provisions of Sections 4(b) through Section 4(e) shall govern the treatment of
the Grantee's Awarded Class B Units exclusively. If a Change of Control occurs,
Section 4(c) shall govern the treatment of the Grantee's Awarded Class B Units
exclusively, notwithstanding the other provisions of this Agreement.
(b)In the event of termination of the Grantee's Continuous Service before the
any Vesting Date by Grantee's death or Disability (each a "Qualified
Termination"), the Grantee will not forfeit the Awarded Class B Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
treatment of the Awarded Class B Units:
(i)the calculations provided in Section 3(d) shall be performed as of each
Valuation Date as if the Qualified Termination had not occurred;
(ii)the Grantee's Awarded Class B Units shall be multiplied by the Partial
Service Factor (with the resulting number being rounded to the nearest whole
Class B Unit or, in the case of 0.5 of a Class B Unit, up to the next whole
Class B Unit), and such adjusted number of Awarded

5

--------------------------------------------------------------------------------



Class B Units shall be deemed the Grantee's Awarded Class B Units for all
purposes under this Agreement, and , as of the Initial Valuation Date, shall
become Vested Class B Units and shall no longer be subject to forfeiture
pursuant to Section 3(c); and
(iii)the number of Vested Class B Units and the number of Earned Class B Units
calculated pursuant to Section 3(d) shall be determined using the number of
Awarded Class B Units as adjusted pursuant to Section 4(b)(ii);
(c)If the calculations provided in Section 3(d) are triggered by a Change of
Control prior to the Initial Valuation Date, all of the Grantee's Awarded Class
B Units shall become Vested Class B Units immediately and automatically as of
the date of the Change of Control.
(d)Notwithstanding the foregoing, in the event any payment to be made hereunder
after giving effect to this Section 4 is determined to constitute "nonqualified
deferred compensation" subject to Section 409A of the Code, then, to the extent
the Grantee is a "specified employee" under Section 409A of the Code subject to
the six-month delay thereunder, any such payments to be made during the
six-month period commencing on the Grantee's "separation from service" (as
defined in Section 409A of the Code) shall be delayed until the expiration of
such six-month period.
(e)Upon termination of Continuous Service other than a Qualified Termination or
a termination that is related to a Change of Control, all Awarded Class B Units
that have not previously become both (i) Vested Class B Units and (ii) Earned
Class B Units, shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such forfeited Awarded Class B Units; provided, however, that the
Committee may determine, in its sole discretion, that all or any portion of the
Awarded Class B Units otherwise forfeited, shall become both Vested Class B
Units and Earned Class B Units pursuant to Section 3(d) of this Agreement and
shall not be forfeited by Grantee.
Conditions for Award Recipients. The Grantee shall have no rights with respect
to this Agreement (and the Award evidenced hereby) unless he or she shall have
accepted this Agreement prior to the close of business on the date described in
Section 3(a) by (a)  signing and delivering to the Partnership a copy of this
Agreement and (b) unless the Grantee is already a Limited Partner (as defined in
the Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
as Exhibit A). Upon acceptance of this Agreement by the Grantee, the Partnership
Agreement shall be amended to reflect the issuance to the Grantee of the Class B
Units so accepted. Thereupon, the Grantee shall have all the rights of a Limited
Partner of the Partnership with respect to the number of Class B Units, as set
forth in the Partnership Agreement, subject, however, to the restrictions and
conditions specified herein. Class B Units constitute and shall be treated for
all purposes as the property of the Grantee, subject to the terms of this
Agreement and the Partnership Agreement.
Distributions.
(a)The holders of Awarded Class B Units and Vested Class B Units shall not be
entitled to receive distributions from the Partnership until they become Earned
Class B Units.
(b)All distributions paid with respect to Earned Class B Units shall be fully
vested and non-forfeitable when declared.
Restrictions on Transfer.
(a)Except as otherwise permitted by the Committee in its sole discretion, none
of the Awarded Class B Units, Earned Class B Units, Vested Class B Units or
Partnership Units into which Earned Class B Units and Vested Class B Units have
been converted shall be sold, assigned, transferred, pledged,

6

--------------------------------------------------------------------------------



hypothecated, given away or in any other manner disposed or encumbered, whether
voluntarily or by operation of law (each such action a "Transfer"); provided
that Earned Class B Units and Vested Class B Units may be Transferred to the
Grantee's Family Members (as defined below) by gift, bequest or domestic
relations order; and provided further that the transferee agrees in writing with
the Company and the Partnership to be bound by all the terms and conditions of
this Agreement and that subsequent transfers shall be prohibited except those in
accordance with this Section 7.  Additionally, all such Transfers must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any such Transfer, the Partnership may require the
Grantee to provide an opinion of counsel, satisfactory to the Partnership, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act).  Any attempted Transfer not
in accordance with the terms and conditions of this Section 7 shall be null and
void, and neither the Partnership nor the Company shall reflect on its records
any change in record ownership of any Earned Class B Units or Vested Class B
Units as a result of any such Transfer, shall otherwise refuse to recognize any
such Transfer and shall not in any way give effect to any such Transfer.  Except
as provided in this Section 7, this Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
(b)For purposes of this Agreement, "Family Member" of a Grantee, means the
Grantee's child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee's household (other than a tenant
of the Grantee), a trust in which one or more of these persons (or the Grantee)
own more than 50 percent of the beneficial interests, and a partnership or
limited liability company in which one or more of these persons (or the Grantee)
own more than 50 percent of the voting interests.
Miscellaneous.
(a)Amendments. This Agreement may be amended or modified only with the consent
of the Company and the Partnership acting through the Committee; provided that
any such amendment or modification which materially adversely affects the rights
of the Grantee hereunder must be consented to by the Grantee to be effective as
against him or her. Notwithstanding the foregoing, this Agreement may be amended
in writing signed only by the Company and the Partnership to correct any errors
or ambiguities in this Agreement and/or to make such changes that do not
materially adversely affect the Grantee's rights hereunder. This grant shall in
no way affect the Grantee's participation or benefits under any other plan or
benefit program maintained or provided by the Company or the Partnership or any
of their subsidiaries or affiliates.
(b) Committee Determinations. The Committee will make the determinations and
certifications required by this Award as promptly as reasonably practicable
following the occurrence of the event or events necessitating such
determinations or certifications. In the event of a Change of Control, the
Committee will make such determinations within a period of time that enables the
Company to make any payments due hereunder not later than the date of
consummation of the Change of Control.
(c) Status of Class B Units. The Class B Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance
underlying outstanding Awarded Class B Units will be determined by the Committee
in light of all applicable circumstances, including calculations made or to be
made under Section 3, vesting, capital account allocations and/or balances under
the Partnership Agreement, and the exchange ratio in effect between Partnership
Units and shares of Common Stock. The Company will have the right at its option,
as set forth in the Partnership Agreement, to issue shares of Common Stock in
exchange for Partnership Units in accordance with the Partnership Agreement,
subject to certain limitations set forth in the Partnership Agreement, and such
shares of Common Stock, if issued, will be issued under the Plan. The Grantee
acknowledges that the Grantee will have no right to approve or disapprove such
determination by the Committee.

7

--------------------------------------------------------------------------------



(d)Legend.  The records of the Partnership evidencing the Class B Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such Class B Units are subject to restrictions as
set forth herein and in the Partnership Agreement.
(e)Compliance With Law.  The Partnership and the Grantee will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Awarded
Class B Units will become Earned Class B Units or Vested Class B Units at a time
that such change would result in a violation of any such law.
(f)Grantee Representations; Registration.
(i)The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award; (D) Class B Units
are subject to substantial risks; (E) the Grantee has been furnished with, and
has reviewed and understands, information relating to this Award; (F) the
Grantee has been afforded the opportunity to obtain such additional information
as he or she deemed necessary before accepting this Award; and (G) the Grantee
has had an opportunity to ask questions of representatives of the Partnership
and the Company, or persons acting on their behalf, concerning this Award.
(ii)The Grantee hereby acknowledges that: (A) there is no public market for 
Class B Units or Partnership Units into which Awarded Class B Units will be
converted and neither the Partnership nor the Company has any obligation or
intention to create such a market; (B) sales of Class B Units and Partnership
Units are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
Class B Units and Partnership Units set forth in the Partnership Agreement and
in this Agreement, the Grantee may have to bear the economic risk of his or her
ownership of the Class B Units covered by this Award for an indefinite period of
time; (D) shares of Common Stock issued under the Plan in exchange for
Partnership Units, if any, are expected to be covered by a Registration
Statement on Form S-8 (or a successor form under applicable rules and
regulations of the Securities and Exchange Commission) under the Securities Act,
to the extent that the Grantee is eligible to receive such shares under the Plan
at the time of such issuance and such registration Statement is then effective
under the Securities Act; (E) resales of shares of Common Stock issued under the
Plan in exchange for Partnership Units, if any, shall only be made in compliance
with all applicable restrictions (including in certain cases "blackout periods"
forbidding sales of Company securities) set forth in the then applicable Company
employee manual or insider trading policy and in compliance with the
registration requirements of the Securities Act or pursuant to an applicable
exemption therefrom.
(g)Section 83(b) Election.  The Grantee hereby agrees to make an election to
include the Awarded Class B Units in gross income in the year in which the
Awarded Class B Units are issued pursuant to Section 83(b) of the Code
substantially in the form attached as Exhibit B and to supply the necessary
information in accordance with the regulations promulgated thereunder. The
Grantee agrees to file such election (or to permit the Partnership to file such
election on the Grantee's behalf) within thirty (30) days after the Effective
Date with the IRS Service Center where the Grantee files his or her personal
income tax returns, and to file a copy of such election with the Grantee's
U.S. federal income tax return for the taxable year in which the Awarded Class B
Units are issued to the Grantee. So long as the Grantee holds any

8

--------------------------------------------------------------------------------



Awarded Class B Units, the Grantee shall disclose to the Partnership in writing
such information as may be reasonably requested with respect to ownership of
Class B Units as the Partnership may deem reasonably necessary to ascertain and
to establish compliance with provisions of the Code applicable to the
Partnership or to comply with requirements of any other appropriate taxing
authority.
(h)Tax Consequences.  The Grantee acknowledges that (i) neither the Company nor
the Partnership has made any representations or given any advice with respect to
the tax consequences of acquiring, holding, selling or converting Partnership
Units or making any tax election (including the election pursuant to
Section 83(b) of the Code) with respect to the Class B Units and (ii) the
Grantee is relying upon the advice of his or her own tax advisor in determining
such tax consequences.
(i)Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(j)Governing Law.  This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(k)No Obligation to Continue Position as an Employee, Consultant or Advisor. 
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee's employment at any time.
(l)Notices.  Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 3284 Northside Parkway NW, Suite 150, Atlanta,
Georgia 30327 and any notice to be given to the Grantee shall be addressed to
the Grantee at the Grantee's address as it appears on the records of the
Company, or at such other address as the Company or the Grantee may hereafter
designate in writing to the other.
(m)Withholding and Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount; provided,
however, that if any Class B Units or Partnership Units are withheld (or
returned), the number of Class B Units or Partnership Units so withheld (or
returned) shall be limited to the number which have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee.
(n)Excise Tax Gross-Up Payment.
(i)In the event it shall be determined that any payment or distribution to
Grantee or for Grantee's benefit which is in the nature of compensation and is
contingent on a change in the ownership or effective control of the Company or
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G(b)(2) of the Code), paid or payable pursuant to this
Agreement (a "Payment"), would be subject (in whole or in part) to the excise
tax

9

--------------------------------------------------------------------------------



imposed by Section 4999 of the Code (together with any interest or penalties
imposed with respect to such excise tax, the "Excise Tax"), then Grantee shall
be entitled to receive an additional payment (the "Excise Tax Gross-Up Payment")
in an amount such that, after payment by Grantee of all taxes (and any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes and Excise Tax imposed upon the Excise Tax Gross-Up Payment,
Grantee retains an amount of the Excise Tax Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. The Company’s obligation to make Excise Tax
Gross-Up Payments under this Section 8(n) shall not be conditioned upon
Grantee's Separation from Service. For purposes of determining the amount of any
Excise Tax Gross-Up Payment, Grantee shall be considered to pay federal income
tax at Grantee's actual marginal rate of federal income taxation in the calendar
year in which the Excise Tax Gross-Up Payment is to be made, and state and local
income taxes at Grantee's actual marginal rate of taxation in the state and
locality of Grantee's residence on the date on which the Excise Tax Gross-Up
Payment is calculated, for purposes of this Section 8(n), net of Grantee's
actual reduction in federal income taxes which could be obtained from deduction
of such state and local taxes, and taking into consideration the phase-out of
Grantee's itemized deductions under federal income tax law.
(ii) All determinations required to be made under this Section 8(n), including
whether and when an Excise Tax Gross-Up Payment is required, the amount of such
Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving at
such determination, shall be made by such nationally recognized accounting firm
as may be selected by the Board as constituted immediately prior to the change
in control transaction (the "Accounting Firm"), provided, that the Accounting
Firm’s determination shall be made based upon "substantial authority" within the
meaning of Section 6662 of the Code. The Accounting Firm shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation, to Grantee and the Company within 15 business
days following the date of termination if applicable, or such other time as
requested by you (provided that Grantee reasonably believes that any of the
Payments may be subject to the Excise Tax) or the Company. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Any Excise Tax
Gross-Up Payment, as determined pursuant to this Section 8(n), shall be paid by
the Company to you no later than the later of (i) 15 business days following the
receipt of the Accounting Firm’s Determination or (ii) 15 business days
preceding the date the Excise Tax becomes payable; provided, however, that in no
event shall any such Excise Tax Gross-Up Payment or any payment of any income or
other taxes to be paid by the Company under this Section 8(n) be made later than
the end of Grantee's taxable year next following Grantee's taxable year in which
Grantee remits the related taxes. Any costs and expenses incurred by the Company
on behalf of Grantee under this Section 8(n) due to any tax contest, audit or
litigation will be paid by the Company by the end of Grantee's taxable year
following Grantee's taxable year in which the taxes that are the subject of the
tax contest, audit or litigation are remitted to the taxing authority, or where
as a result of such tax contest, audit or litigation no taxes are remitted, the
end of Grantee's taxable year following Grantee's taxable year in which the
audit is completed or there is a final and non-appealable settlement or other
resolution of the contest or litigation.
(iii)Grantee shall immediately notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Grantee shall not pay such claim
prior to the expiration of the 30-day period following the date on which Grantee
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
Grantee in writing prior to the expiration of such period that the Company
desires to contest such claim, Grantee shall give the Company all information
reasonably requested by the Company relating to such claim, cooperate with the
Company and take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, and permit the
Company to participate in and control any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs

10

--------------------------------------------------------------------------------



and expenses incurred in connection with such contest, and shall indemnify and
hold Grantee harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and contest.
(o)Headings.  The headings of paragraphs of this Agreement are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
(p)Counterparts.  This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
(q)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(r)Section 409A.  This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code, to the extent applicable. Any provision of this Agreement that is
inconsistent with applicable provisions of Section 409A of the Code, or that may
result in penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Grantee and the Company and the Partnership, to
the extent necessary to exempt this Agreement from, or bring it into compliance
with, Section 409A of the Code.
[signature page follows]



11

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date.
 
 
PREFERRED APARTMENT COMMUNITIES, INC., a Maryland corporation
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
 
 
 
By:
Preferred Apartment Communities, Inc., a Maryland corporation, its general
partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
Name:
 




[Signature Page to 2016 Class B Unit Award Agreement (_______________________)]

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF LIMITED PARTNER SIGNATURE PAGE
 
The Grantee, desiring to become one of the within named Limited Partners of
Preferred Apartment Communities Operating Partnership, L.P., hereby accepts all
of the terms and conditions of and becomes a party to, the Fifth Amended and
Restated Agreement of Limited Partnership, dated as of January 1, 2014, of
Preferred Apartment Communities Operating Partnership, L.P. as amended through
this date (the "Partnership Agreement"). The Grantee agrees that this signature
page may be attached to any counterpart of the Partnership Agreement.
 
 
Signature Line for Limited Partner:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
Date:
 
 
 
 
Address of Limited Partner:















--------------------------------------------------------------------------------



 
EXHIBIT B
 
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE
 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
1.      The name, address and taxpayer identification number of the undersigned
are:
 
Name:                                                                                                  
          (the "Taxpayer")
 
Address:
 
Social Security No./Taxpayer Identification No.:       -      -
 
2.                    Description of property with respect to which the election
is being made:  Class B Units ("Class B Units") in Preferred Apartment
Communities Operating Partnership, L.P. (the "Partnership").
 
3.                    The date on which the Class B Units were issued is
               , 2016.  The taxable year to which this election relates is
calendar year 2016.
 
4.             Nature of restrictions to which the Class B Units are subject:
 
(a)                    With limited exceptions, until the Class B Units vest,
the Taxpayer may not transfer in any manner any portion of the Class B Units
without the consent of the Partnership.
 
(b)                   The Taxpayer's Class B Units are subject to forfeiture
until they vest in accordance with the provisions in the applicable Award
Agreement and Partnership Agreement.
 
5.                   The fair market value at time of issue (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the Class B Units with respect to which this election is being
made was $         per Class B Unit.
 
6.       The amount paid by the Taxpayer for the Class B Units was $0.00 per
Class B Unit.
 
 
7.       A copy of this statement has been furnished to the Partnership and
Preferred Apartment Communities, Inc.


 
Dated:
 
 
 
 
 
 
 
 
Name:





--------------------------------------------------------------------------------



 
SCHEDULE A TO 2016 CLASS B UNIT
AWARD AGREEMENT
 
Award Date: January 4, 2016
 
Name of Grantee:
 
Number of Awarded Class B Units to Grantee:


Aggregate Number of Class B Units on Award Date:
 




